DOREEN MCMORRAN VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (hereinafter referred to as this “Agreement”),
dated as of March 18, 2018, is by and among the Quoin Pharmaceuticals, Inc., a
Delaware corporation (“Quoin”) and Doreen McMorran (“Stockholder”).

WHEREAS, Stockholder is, as of the date hereof, the record and beneficial owner
(for purposes of this Agreement, “beneficial owner” (including “beneficially
own” and other correlative terms) shall have the meaning set forth in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (together with
the rules and regulations promulgated thereunder, the “Exchange Act”)) of and
has the right to vote on the number of shares of Common Stock, par value $0.001
per share (“Common Stock”), of Skinvisible, Inc., a Nevada corporation
(“Skinvisible”), as set forth opposite the name of Stockholder on Schedule I
hereto;

WHEREAS, Quoin, Skinvisible and Quoin Merger Sub, Inc., a Delaware corporation
and a direct wholly owned subsidiary of Skinvisible (“Merger Sub”), have entered
into an Agreement and Plan of Merger, dated as of the date hereof (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”), which provides, among other things, for the merger of
Merger Sub with and into Quoin (the “Merger”), with Quoin being the surviving
entity of such Merger and a wholly-owned subsidiary of Skinvisible, upon the
terms and subject to the conditions set forth in the Merger Agreement (unless
otherwise defined or indicated herein, capitalized terms used herein shall have
the respective meanings specified in the Merger Agreement); and

WHEREAS, as a condition to the willingness of Quoin to enter into the Merger
Agreement and as an inducement and in consideration therefor, Quoin has required
that Stockholder, and Stockholder has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.                Representations and Warranties of Stockholder.
Stockholder hereby represents and warrants to Quoin as follows:

(a)                As of the time of execution of this Agreement, Stockholder
(i) is the record and/or beneficial owner of the shares of Common Stock
(together with any shares of Common Stock which such Stockholder may acquire at
any time in the future during the term of this Agreement, including pursuant to
any exercise of a Parent Stock Option, the “Stockholder Securities”) set forth
opposite Stockholder’s name on Schedule I to this Agreement and (ii) except as
set forth in Schedule I to this Agreement, neither holds nor has any beneficial
ownership interest in any other shares of Common Stock or Parent Stock Options.

(b)               Stockholder has the legal capacity to execute and deliver this
Agreement and to vote the Stockholder’s Securities as contemplated hereby.

 1 

 

 

(c)                This Agreement has been duly executed and delivered by
Stockholder and, assuming this Agreement constitutes a legal, valid and binding
obligation of Quoin, this Agreement constitutes a legal, valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms, subject to the Enforceability Exceptions.

(d)               Neither the execution and delivery of this Agreement nor the
voting by Stockholder of the Stockholders Securities contemplated hereby will
result in a violation of, or a default under, or conflict with, any contract,
trust, commitment, agreement, understanding or arrangement of any kind to which
Stockholder is a party or by which Stockholder or Stockholder’s assets are
bound, except for such violations, defaults or conflicts as would not reasonably
be expected to prevent or materially delay Stockholder’s performance of its
obligations under this Agreement. The voting by Stockholder of the Stockholders
Securities contemplated hereby will not (i) violate any provision of any decree,
order or judgment applicable to Stockholder or (ii) require any consent,
approval, or notice under any legal requirements applicable to and known by
Stockholder, other than such consents, approvals and notices that, if not
obtained, made or given, would not prevent or materially delay Stockholder’s
performance of its obligations under this Agreement.

(e)                The Stockholder Securities and the Certificates representing
the Stockholder Securities are now, and, at all times during the term of this
Agreement will be, held by Stockholder or by a nominee or custodian for the
benefit of Stockholder, free and clear of all Liens, except for any such Liens
arising hereunder and any applicable restrictions on transfer under the
Securities Act (collectively, “Permitted Liens”).

(f)                Stockholder has full voting power, with respect to the
Stockholder Securities, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein, and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Stockholder Securities. The Stockholder Securities are not
subject to any proxy, voting trust or other agreement, arrangement or
restriction with respect to the voting of such Stockholder Securities.

(g)               As of the time of execution of this Agreement, there is no
proceeding or governmental or regulatory investigations of any nature pending
or, to the knowledge of Stockholder, threatened against Stockholder at law or
equity before or by any Governmental Authority that would reasonably be expected
to prevent or materially delay Stockholder’s performance of its obligations
under this Agreement.

(h)               Stockholder has received and reviewed a copy of the Merger
Agreement. Stockholder understands and acknowledges that Quoin is entering into
the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

(i)                 No broker, investment bank, financial advisor or other
Person is entitled to any broker’s, finder’s, financial adviser’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Stockholder.

Section 2.               

 2 

 

 

Representations and Warranties of Quoin. Quoin represents and warrants to
Stockholder as follows:

(a)                Quoin is an entity duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization and Quoin has
the corporate power and authority, as the case may be, to execute and deliver
and perform its obligations under this Agreement and the Merger Agreement and to
consummate the transactions contemplated hereby and thereby, and each has taken
all necessary action to duly authorize the execution, delivery and performance
of this Agreement and the Merger Agreement.

(b)               This Agreement and the Merger Agreement have been duly
authorized, executed and delivered by Quoin, and, assuming this Agreement and
the Merger Agreement constitute legal, valid and binding obligations of the
other parties hereto and thereto, constitute the legal, valid and binding
obligations of Quoin, are enforceable against Quoin in accordance with their
terms, subject to the Enforceability Exceptions.

(c)                Neither the execution and delivery of this Agreement nor the
consummation by Quoin of the transactions contemplated hereby will result in a
violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding or arrangement of any kind to which either
Quoin is a party or by which t Quoin, or any of its respective assets are bound,
except for such violations, defaults or conflicts as would not prevent or
materially delay Quoin’s performance of its obligations under this Agreement and
the Merger Agreement. The consummation by the Quoin of the transactions
contemplated hereby will not (i) violate any provision of any decree, order or
judgment applicable to Quoin, (ii) require any consent, approval, or notice
under any legal requirements applicable to Quoin, other than such consents,
approvals and notices that, if not obtained, made or given, would not prevent or
materially delay Quoin’s performance of its obligations under this Agreement and
the Merger Agreement, or (iii) violate any provision of Quoin’s organizational
documents.

Section 3.                Transfer of the Shares; Other Actions.

(a)                Prior to the Outside Date, except as otherwise expressly
provided herein (including pursuant to this Section 3 or Section 4) or in the
Merger Agreement, Stockholder shall not: (i) directly or indirectly transfer,
assign, sell, gift-over, hedge, pledge or otherwise dispose (whether by sale,
liquidation, dissolution, dividend or distribution) of, enter into any
derivative arrangement with respect to, or create any Lien (other than Permitted
Liens) on or enter into any agreement with respect to (any of the foregoing, a
“Transfer”), any or all of its Stockholder Securities; (ii) enter into any
contract, option or other agreement, arrangement or understanding with respect
to any Transfer of any or all of its Stockholder Securities; (iii) grant any
proxy, power-of-attorney or other authorization or consent with respect to any
of the Stockholder Securities with respect to any matter that is in
contravention of the obligations of Stockholder under this Agreement with
respect to the Stockholder Securities; (iv) deposit any of the Stockholder
Securities into a voting trust, or enter into a voting agreement or arrangement
with respect to any of such Stockholder Securities in contravention of the
obligations of Stockholder under this Agreement with respect to the Stockholder
Securities; or (v) take or cause the taking of any other action that would
reasonably be expected to prevent or materially delay the performance of such
Stockholder’s obligations hereunder. Any action taken in violation of the

 3 

 

 

foregoing sentence shall be null and void ab initio. If any involuntary Transfer
of any of the Stockholder Securities shall occur (including, but not limited to,
a sale by Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at
any creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Stockholder Securities subject to all of
the restrictions, liabilities and rights under this Agreement, which shall
continue in full force and effect until the Outside Date.

(b)               Stockholder agrees that it will not exercise any appraisal
rights of such Stockholder Securities available to Stockholder with respect to
the Merger.

Section 4.                Voting of Shares.

(a)                Without in any way limiting Stockholder’s right to (i) vote
in his capacity as a director of Skinvisible or (ii) vote the Stockholder
Securities in its sole discretion on any other matters not set forth in Section
4(a)(ii) that may be submitted to a Stockholder vote, consent or other approval,
at any annual, special or other meeting of Skinvisible’s stockholders called or
any action by written consent in lieu of a meeting of stockholders of
Skinvisible with respect to any of the following, and at any adjournment or
postponement thereof, Stockholder (in Stockholder’s capacity as a holder of the
Stockholder Securities) shall, or shall cause the holder of record on any
applicable record date to, (1) appear at each such meeting or otherwise cause
all of Stockholder’s Stockholder Securities entitled to vote to be counted as
present thereat for purposes of calculating a quorum and (2) vote (or cause to
be voted), in person or by proxy, all Stockholder Securities, beneficially owned
by Stockholder and entitled to vote (A) in favor of the adoption of the Merger
Agreement and the approval of the Merger and the transactions contemplated
thereby, and/or (B) against (x) any action or agreement which would reasonably
be expected to prevent, delay, or adversely affect the Merger Agreement, the
Merger or this Agreement, (y) any Acquisition Proposal and (z) any action,
proposal, transaction or agreement that would reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of Stockholder under this Agreement. Any vote by Stockholder that
is not in accordance with this Section 4(a) will be considered null and void.

(b)               Notwithstanding the foregoing, Stockholder shall retain at all
times the right to vote the Stockholder Securities held by it in its sole
discretion and without any other limitation on those matters other than those
set forth in Section 4(a)(ii) that are at any time or from time to time
presented for consideration to Skinvisible’s stockholders.

Section 5.                No Solicitation. Stockholder agrees that it shall not,
and shall cause its advisors or representatives (such advisors or
representatives, collectively, “Representatives”) not to, directly or
indirectly, (i) initiate, solicit or knowingly encourage or facilitate any
Acquisition Proposal or the making of any proposal that would reasonably be
expected to lead to an Acquisition Proposal or (ii) participate in any
discussions or negotiations regarding, or furnish or provide any non-public
information to any Person in connection with, any Acquisition Proposal.

Section 6.                Further Assurances. Each party shall execute and
deliver any additional documents and take such further actions that are
reasonably necessary to carry out all of its obligations under the provisions
hereof.

Section 7.               

 4 

 

 

Termination. This Agreement will terminate upon the earlier of (a) the Effective
Time and (b) the date of termination of the Merger Agreement in accordance with
its terms (the “Expiration Time”), at which time this Agreement shall forthwith
become void and of no effect and there shall be no liability or obligation on
the part of any party hereto (or any of its Representatives), except that this
Section 7, Section 8 and Section 11 shall survive the Expiration Time
indefinitely; provided, further that no such termination or expiration shall
relieve any party hereto from any liability for any breach of this Agreement
occurring prior to such termination.

Section 8.                Expenses. All fees and expenses incurred in connection
with the negotiation and execution of this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees and expenses,
whether or not the Merger is consummated.

Section 9.                Public Announcements. Stockholder shall not make
public announcements regarding this Agreement and the transactions contemplated
hereby that are inconsistent with the public statements made by Quoin and
Skinvisible in connection with this Agreement, the Merger Agreement and the
Transactions contemplated thereby, without the prior written consent of Quoin.
Stockholder (a) consents to and authorizes (i) the publication and disclosure by
Quoin and Skinvisible of the initial news release regarding the Merger and any
news releases or otherwise making public announcements with respect to the
Merger and the other transactions contemplated thereby, and (ii) the publication
and disclosure by Quoin, Skinvisible and their respective affiliates of its
identity and beneficial ownership of the Stockholder Securities and the nature
of its commitments, obligations, arrangements and understandings under this
Agreement in the Proxy Statement and (b) agrees to promptly give to Quoin and
Skinvisible any information relating to Stockholder they may reasonably require
for the preparation of the Proxy Statement and any related documents; provided
that Stockholder makes no representations, and shall have no liability to Quoin
or any of its affiliates, with respect to any other disclosure made by Quoin or
any of their respective affiliates, or with respect to any other information
contained in any such disclosure documents.

Section 10.            Adjustments; Additional Stockholder Securities. In the
event (a) of reclassification, stock split (including a reverse stock split),
combination, stock dividend or distribution, recapitalization, subdivision,
merger, issuer tender or exchange offer, or other similar transaction or (b)
that Stockholder shall become the beneficial owner of any additional shares of
Common Stock and Parent Stock Options, then the terms of this Agreement shall
apply to the shares of Common Stock and Parent Stock Options held by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Stockholder Securities hereunder. In the event
that Stockholder shall become the beneficial owner of any other securities
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 4(a)(ii) hereof, then the terms of Section 4 hereof shall
apply to such other securities as though they were Stockholder Securities
hereunder.

Section 11.            Miscellaneous.

(a)                Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or email or by registered or certified mail

 5 

 

 

(postage prepaid, return receipt requested and providing proof of delivery) to
the respective parties hereto at the following addresses, facsimile numbers or
email addresses as follows (or at such other address, facsimile number or email
address for a party as shall be specified by like notice):

If to Stockholder, to the address set forth on Schedule I hereto,

If to the Quoin, to:

Quoin Pharmaceuticals, Inc.
42127 Pleasant Forest Court
Ashburn, VA 20148
Attention: Michael Myers, Ph.D.
Email: mmyers@quoinpharma.com

with a copy to (which shall not constitute notice):

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020

 

Attention: Jeffrey Baumel

Ilan Katz

Email: jeffrey.baumel@dentons.com

ilan.katz@dentons.com

(b)               Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

(c)                Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF) each of which shall be deemed an original to the
other parties), and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed an original but all of which taken
together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto.

(d)               Entire Agreement, No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement among the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, among or between any of the parties
hereto, with respect to the subject matter hereof and (ii) is not intended to,
nor shall it, confer upon any other person any rights, benefits or remedies of
any nature whatsoever under or by reason of this Agreement.

(e)                Governing Law, Jurisdiction. This Agreement shall be governed
and construed in accordance with the Laws of the State of Delaware, without
regard to any conflicts of laws principles that would result in the application
of the Law of any other state or jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its

 6 

 

 

property, to the exclusive jurisdiction of the United States District Court for
the District of Nevada or, if (and only if) such court lacks subject matter
jurisdiction, the state courts of the State of Nevada, and the respective
appellate courts from the foregoing (all of the foregoing, collectively, the
“Nevada Courts”), in any action or proceeding arising out of or relating to this
Agreement, the Merger Agreement or the transactions contemplated hereby or
thereby or the agreements delivered in connection herewith or therewith or the
transactions contemplated hereby or thereby or for recognition or enforcement of
any judgment relating thereto, and each party hereby irrevocably and
unconditionally (a) agrees not to commence any such action or proceeding except
in the applicable Nevada Court, (b) agrees that any claim in respect of any such
action or proceeding may be heard and determined in the applicable Nevada Court,
(c) waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in the applicable Nevada Court and (d) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in the applicable Nevada Court. Each
party agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party irrevocably consents to service
of process in the manner provided for notices in accordance with Section 11(a) .
Nothing in this Agreement will affect the right of any party to serve process in
any other manner permitted by Law.

(f)                Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE MERGER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE MERGER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUIT,
ACTION OR OTHER PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11(f).

(g)               Assignment. This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of each of the other
parties hereto, and any assignment without such consent shall be null and void;
provided, however, that Quoin may assign, in its sole discretion and without the
consent of any other party hereto, any or all of their rights, interests and
obligations hereunder to each other or to one or more direct or indirect
wholly-owned Subsidiaries of Quoin in connection with the assignment of the
rights, interests and obligations of Quoin under the Merger Agreement to such
direct or indirect wholly-owned Subsidiaries of Quoin accordance with the terms
of the Merger Agreement, and any such assignee may thereafter assign, in its
sole discretion and without the consent of any other party,

 7 

 

 

any or all of its rights, interests and obligations hereunder to one or more
additional direct or indirect wholly-owned Subsidiaries of Quoin in connection
with the assignment of the rights, interests and obligations of such assignee
under the Merger Agreement to such additional direct or indirect wholly-owned
Subsidiaries of Quoin in accordance with the terms of the Merger Agreement;
provided, however, that no such assignment shall relieve Quoin of any of their
respective obligations under this Agreement. Subject to the preceding two
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and assigns.

(h)               Severability of Provisions. If any term or other provision of
this Agreement is found by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible.

(i)                 Specific Performance. The parties hereto agree that
irreparable damage for which monetary damages, even if available, would not be
an adequate remedy would occur in the event that the parties hereto do not
perform the provisions of this Agreement (including any party hereto failing to
take such actions as are required of it hereunder in order to consummate the
transactions contemplated by this Agreement) in accordance with its specified
terms or otherwise breach such provisions. The parties hereto acknowledge and
agree that (i) the parties hereto will be entitled, in addition to any other
remedy to which they are entitled at law or in equity, to an injunction,
specific performance and other equitable relief to prevent breaches (or
threatened breaches) of this Agreement and to enforce specifically the terms and
provisions hereof; and (ii) the right of specific enforcement is an integral
part of the Agreement and without that right, Quoin would not have entered into
this Agreement. It is accordingly agreed that each party hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity and any party hereto seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement will not be required to provide any bond or other security in
connection with such injunction or enforcement, and each party hereto
irrevocably waives any right that it may have to require the obtaining,
furnishing or posting of any such bond or other security.

(j)                 Amendment. No amendment or modification of this Agreement
shall be effective unless it shall be in writing and signed by each of the
parties hereto, and no waiver or consent hereunder shall be effective against
any party unless it shall be in writing and signed by such party.

 8 

 

 

(k)               Binding Nature. This Agreement shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the parties hereto
and their respective successors and permitted assigns.

(l)                 No Presumption. This Agreement shall be construed as if
drafted jointly by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

(m)             No Agreement Until Executed. This Agreement shall not be
effective unless and until (i) the Merger Agreement is executed by all parties
thereto and (ii) this Agreement is executed by all parties hereto.

(n)               No Ownership Interest. Except as otherwise specifically
provided herein, nothing contained in this Agreement shall be deemed to vest in
Quoin any direct or indirect ownership or incidence of ownership of or with
respect to the Stockholder Securities. All rights, ownership and economic
benefits of and relating to the Stockholder Securities shall remain vested in
and belong to Stockholder, and Quoin shall not have any authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations of Skinvisible or exercise any power or authority to direct
Stockholder in the voting of any of the Stockholder Securities, except as
otherwise specifically provided herein.

(Remainder of page intentionally left blank; signature pages follow)

 9 

 

 

IN WITNESS WHEREOF, Quoin and Stockholder have caused this Agreement to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

QUOIN PHARMACEUTICALS, INC.

By: /s/ Michael Myers

Name: Michael Myers, Ph.D.
Title: President and Chief Executive Officer

STOCKHOLDER

/s/ Doreen Mcmorran
DOREEN MCMORRAN

 10 

 

 

SCHEDULE I

Name and Contact Information Shares of Common Stock Parent Stock Options
Beneficially Owned Shares with a Right to Vote

Doreen McMorran

[Address]

Email: doreen@invisicare.com

     

 

 11 

 

 